                      Case
                        Case
                           1:19-cv-03996-WHP
                              1:19-cv-03996 Document
                                              Document
                                                     6 8
                                                       Filed
                                                          Filed
                                                             05/03/19
                                                                05/06/19
                                                                       Page
                                                                         Page
                                                                            1 of1 2of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                 Southern District of New York     EJ
                 Nexstar Broadcasting, Inc.                          }
                                                                     }
                                                                     }
                                                                     }
                            Plaintiff(s)                             }
                                                                     }
                                v.                                       Civil Action No. 1: 19-cv-03996
                                                                     }
                        DIRECTV, LLC                                 }
                                                                     }
                                                                     }
                                                                     }
                           Defendant(s)                              }

                                                SUMMONS IN A CIVIL ACTION

T 0.. (Deji.·-~  ,         d -~~- , DIRECTV, LLC
           enaant s name an uaaress,11
                                       2260 East Impena
                                                      . I H'19hway
                                       El Segundo, CA 90245




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it}- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                John T. Cox, Ill
                                       Paulette C. Miniter
                                       Lynn Pinker Cox & Hurst, LLP
                                       2100 Ross Avenue, Suite 2700
                                       Dallas, TX 75201


       If you fail to respon~ judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:            5/6/2019                                                                     /S/ P. NEPTUNE
                                                                                        Signature ofClerk or Deputy Clerk
                         Case
                           Case
                              1:19-cv-03996-WHP
                                 1:19-cv-03996 Document
                                                 Document
                                                        6 8
                                                          Filed
                                                             Filed
                                                                05/03/19
                                                                   05/06/19
                                                                          Page
                                                                            Page
                                                                               2 of2 2of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1: 19-cv-03996

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindividual and title, if any)
 was received by me on (date)

           D I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or
          ~~~~~~~~~~~~~~~~~~~~~~                                                            ~~~~~~~~




           D I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          ~~~~~~~~~~~~~~~~-




           on (date)                               , and mailed a copy to the individual's last known address; or
                        ~~~~~~~-




           D I served the summons on (name ofindividual)                                                                      , who is
            designated by law to accept service of process on behalf of (name oforganization)

          ~~~~~~~~~~~~~~~~~~~~~~
                                                                                on (date)
                                                                                            ~~~~~~~~
                                                                                                                     ; or

           D I returned the summons unexecuted because                ~~~~~~~~~~~~~~~~~~~~
                                                                                                                                   ; or

           D Other (specifY):




           My fees are$                            for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address


 Additional information regarding attempted service, etc:
